 In the Matter Of RODDIS PLYWOOD&DOOR COMPANY,INC., EMPLOYER,andLOCAL 138, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,A. F. L., PETITIONERIn the Matter of RODDIS Co:, INC.," EMPLOYER,andLocAL 1478, INTER-NATIONAL LONGSHOREMEN'SASSOCIATION,A. F. L., PETITIONERCases Nos. 2-RC-8f1 and 2-RC-1052, respectively.Decided June15,1949DECISIONANDDIRECTION OF ELECTIONUpon separate petitions duly filed,a consolidated hearing was heldbefore Lloyd S. Greenidge,hearing officer.The hearing officer's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.Each Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.Local 138, International Brotherhood of Teamsters, A. F. L.,referred to herein as the Teamsters, is a labor organization claiming torepresent employees of both Employers, and Local 1478, InternationalLongshoremen's Association, A. F. L., referred to herein as Longshore-men, is a labor organization claiming to represent employees of RoddisCo., Inc.1Local 1478,International Longshoremen's Association,A. F. L., petitioned in Case No.2-RC-1052 for a unit of employees at the warehouse at Port Newark, New Jersey, whichhad been established in September 1948, and which was then being operated either byRoddis Plywood,&Door Company,or by its parent corporation,Roddis Plywood Corpora-tion.At about the time of the hearing in the case, March 1, 1949,Roddis Co,Inc, wasorganized as another subsidiary of Roddis Plywood Corporation to operate the Port New-ark warehouse.The parties in Case No 2-RC-1052 have agreed that all papers in thatcase should be amended to show Roddis Co , Inc,as the Employer at Port Newark.Asnone of the parties in the consolidated case will be prejudiced thereby, we shall permitthe amendment.Roddis Co.,Inc , has filed an appearance,and has consented to be boundby all actions taken in this proceeding to the extent applicable to it.84 N. L.R. B., No. 36.309 310DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The Teamsters and Roddis Plywood & Door Company enteredinto a 1-year collective bargaining agreement in November 1947, cov-ering all chauffeurs, helpers, and warehousemen employed by the Em-ployer.Roddis Plywood & Door Company was then operating twowarehouses, one in the Bronx and one in tong Island City, New York.For some time before the contract termination date the parties werenegotiating the provisions of a new contract.On November 16, 1948,the Employer's attorney, the Union's business representative and twoof its committeemen initialed a half-page, hand-written memorandumcontaining in summary form their agreement on the new provisionsfor their next contract.The Teamsters had filed its petition covering the Bronx and LongIsland City warehouses and the newly established Port Newark ware-house about 10 days before the memorandum was drafted. The Long-shoremen requested recognition as bargaining representative for thePort Newark employees a few days before the date of thememoran-dum, but did not file its petition until January 28, 1949.The Team-sters contended at the hearing that the "memorandum of agreementconstitutes a contract, covering the employees at the three ware-houses, which acts as a bar to the Longshoremen's petition.The Em-ployer does not agree that it has a current contract with the Team-sters, although it admits that it has put some of the new provisionsinto effect.The Employer's attorney who participated in the negotia-tions for a new agreement testified, without contradiction, that theUnion's representatives had advised him that the membership ofLocal 138 would have to ratify the new agreement. Ratification wasnever obtained because disagreement over two points developed afterthe attorney for the Teamsters submitted a complete, typewritten draftof a contract to the Employer for its signature.The contract has notbeen signed by either party.We believe that the initialed memo-randum drawn up by the negotiating parties constituted no more thana tentative agreement upon certain contractual provisions, subject toratification and approval by the union membership and to the subse-quent execution of a complete formal contract, and is not in itself, acontract which may bar a present determination of representatives.'We find that a question affecting commerce exists concerning therepresentation of certain employees of the Employers within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.32Matter of Monticello Charm TredMills,Incorporated,80 N L R B 3788 The parties stipulated at the hearing that the Teamsters represents a majority of theemployees at the Bronx and Long IslandCitywarehouses,and that no question concerningrepresentation of these employees existsThe Teamsters,however,requested that it beaccorded a place on the ballot in any election involving the Port Newark employees. RODDIS PLYWOOD & DOOR COMPANY, INC.3114.The Teamsters requests a single unit composed of all chauffeurs,helpers, and warehousemen at the three warehouses in the Bronx andLong Island City, New York, and in Port Newark, New Jersey, exclud-ing office ,and professional employees, guards, and supervisors.TheLoiigshoreinen requests a separate unit of the chauffeurs, helpers, andwarehousemen at the Port Newark warehouse.The Employers' rep-resentative agreed at the hearing that the Port Newark warehousewould constitute a separate appropriate unit.It is the policy of Roddis Plywood Corporation, the parent corpor-ation of the Employers here involved, to operate its various ware- .houses and lumber mills throughout the country by means of a separatewholly owned subsidiary in each State in which it has facilities.Thetype of operations performed at each of the three warehouses, and theduties of the employees working there are similar.Apparently thetwo warehouses in the Bronx and Long Island City, New York, aresupervised by' a single manager.The Port Newark warehouse hasits own manager, who is in full charge of all employees there.Hedoes his own hiring, and keeps his own accounting and pay-roll rec-ords.The parent corporation sets the sales and inventory policiesfor all its subsidiaries, but does not attempt to regulate their laborpolicies.Each of the three warehouses distributes doors and otherplywood and lumber products in separate territories.The PortNewark warehouse was established to expand distribution into Penn-sylvania and New Jersey which had previously been inadequatelysupplied by the other warehouses.There is no interchange of em-ployees between the Port Newark warehouse and either the BronxorLong Island City warehouses.Products shipped to the PortNewark warehouse are primarily intended for distribution from thatpoint, and not for retransfer to the other warehouses.In view of the separate operation and management of the PortNewark warehouse, the absence of employee interchange as betweenthis warehouse and the other branches of the operations of RoddisPlywood Corporation, and the separate control of labor relationsby the management at Port Newark, we believe that the employeesof the Port Newark warehouse constitute a separate appropriate unit'We find that all chauffeurs, helpers, and warehousemen employedby Roddis Co., Inc., at Port Newark, New Jersey, excluding office andprofessional employees, guards, and supervisors as defined in the Act,constitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.4Matter of SandlerMocrasin Co Inc. 80 N L It B 1079;rating MachineCompany,80 N L R B 442 312DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain -representatives for thepurposesof collectivebargainingwith the Employers, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, and subject toSections203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, asamended, among the employees de-scribed in paragraph numbered 4, above, who were employed duringthe pay-roll period immediately preceding the date of this Directionof Election, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor causeand have not been rehired or reinstated prior to the dateof the election,and alsoexcluding employees on strike who are notentitled to reinstatement, to determine whether they desire to berepresented, for purposes of collective bargaining, by Local 138, Inter-national Brotherhood of Teamsters, A. F. L., by Local 1478, Inter-national Longshoremen's Association, A. F. L., or by neither.